***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              TERRANCE MILLS FREIDBURG v.
                 JO-ELLEN KURTZ ET AL.
                       (AC 43695)
                         Elgo, Suarez and Palmer, Js.

                                    Syllabus

The plaintiff landlord sought to recover damages for, inter alia, the defen-
     dants’ alleged violations of a lease agreement entered into in connection
     with the rental of a furnished, single-family home. Within thirty days of
     the termination of their tenancy, the plaintiff sent to the defendants an
     accounting of their security deposit and the alleged damages to the
     leased property, which indicated that there had been more than $50,000
     in damages and that the deposit had been fully expended to cover certain
     of the expenses incurred in connection therewith. The defendants filed a
     counterclaim in which they alleged that the plaintiff violated the security
     deposit statute (§ 47a-21) and the Connecticut Unfair Trade Practices
     Act (CUTPA) (§ 42-110a et seq.). Following a bench trial, the trial court
     rendered judgment in favor of the plaintiff on his complaint and on the
     defendants’ counterclaim, and the defendants appealed to this court.
     Held:
1. The defendants could not prevail on their claim that the trial court erred
     in rendering judgment against them for damages to the premises without
     determining the age and condition of the property at the time of the
     commencement of the tenancy and the relative wear and tear of the
     items at the time of the termination of the tenancy: the trial court had
     ample evidence before it that supported its calculation of damages,
     including a comprehensive list of the damaged items and fixtures, photo-
     graphs of the damage, and receipts for repairs and replacement pur-
     chases; moreover, any wear and tear of the individual items was insignifi-
     cant, given the scope of the documented damage; accordingly, the trial
     court’s damages award was not improper.
2. The defendants could not prevail on their claim that the trial court erred
     in failing to render judgment in their favor on the counterclaim:
    a. The trial court’s finding with respect to the amount of the security
    deposit paid to the plaintiff was not clearly erroneous: the lease agree-
    ment, which was admitted into evidence as an exhibit at trial, substanti-
    ated the court’s factual finding as to the amount of the security deposit;
    moreover, the defendants did not offer any documentary evidence at
    trial, such as receipts or other banking records, of payments made to
    the plaintiff in excess of the security deposit amount set forth in the lease.
    b. The trial court’s determination that the plaintiff properly provided the
    defendants with a written accounting of the deductions made from the
    security deposit, as required by § 47a-21 (d) (2), was not clearly errone-
    ous: a comprehensive written statement prepared by the plaintiff, which
    detailed the damages to the property, the costs incurred in association
    therewith, and the balance of the security deposit, was introduced into
    evidence at trial along with evidence that the plaintiff sent such statement
    to each defendant within thirty days of the termination of their tenancy;
    moreover, the remaining security deposit funds were properly applied
    to the damages caused by the defendants because the costs of repairing
    and replacing the damaged items, as documented in the written state-
    ment, exceeded the balance of the security deposit.
    c. This court declined to disturb the trial court’s conclusion that the
    defendants failed to establish that the plaintiff had violated § 47a-21 (h)
    by failing to retain the security deposit in a separate escrow account:
    the defendants discussion of the plaintiff’s alleged violation of § 47a-21
    (h) was limited to the foundation that they laid for their counterclaim
    under CUTPA and, accordingly, this court’s ability to grant relief was
    conditioned on whether the plaintiff’s failure to hold the security deposit
    in an escrow account was a CUTPA violation; moreover, the plaintiff’s
    alleged conduct, even if found by the court, was not sufficiently unfair
    or deceptive to constitute a CUTPA violation; furthermore, even if the
    plaintiff’s alleged conduct did amount to a violation of CUTPA, the
    defendants were barred from recovery because they failed to satisfy the
  requirements of the applicable statute (§ 42-110g (a)), as they did not put
  forth any evidence of an ascertainable loss stemming from the plaintiff’s
  handling of their security deposit and they failed to show that the plaintiff
  misappropriated or otherwise improperly took money out of the initial
  security deposit.
       Submitted on briefs September 20, 2021—officially released
                           February 1, 2022

                            Procedural History

   Action to recover damages for breach of a lease agree-
ment, and for other relief, brought to the Superior Court
in the judicial district of Fairfield and transferred to
the Housing Session at Bridgeport, where the defen-
dants filed a counterclaim; thereafter, the matter was
tried to the court, Spader, J.; judgment for the plaintiff
on the complaint and on the counterclaim, from which
the defendants appealed to this court. Affirmed.
  Abram J. Heisler, filed a brief for the appellants
(defendants).
   Matthew R. Russo, filed a brief for the appellee (plain-
tiff).
                         Opinion

   ELGO, J. In this landlord-tenant dispute, the defen-
dants, Jo-Ellen Kurtz, Andrew Kurtz, and Janice Levy,1
appeal from the judgment of the trial court, rendered
after a bench trial, in favor of the plaintiff, Terrance
Mills Freidburg.2 On appeal, the defendants claim that
the court erred (1) in rendering judgment against them
for damages to the property that they leased from the
plaintiff without determining its age and condition at
the commencement of the tenancy and the relative wear
and tear of the items at the termination of the tenancy
and (2) in failing to render judgment for the defendants
on their counterclaim concerning their security deposit
that they paid to the plaintiff when they entered into
an agreement to lease the property. We affirm the judg-
ment of the trial court.
    The following facts, as found by the court or other-
wise undisputed, and procedural history are relevant
to this appeal. On January 8, 2011, the parties executed
a lease agreement pertaining to real property owned by
the plaintiff and located at 118 Wilton Road in Westport
(property). The initial lease was for a term of one year
and six months; the parties renewed the lease for sev-
eral terms thereafter. When the defendants took posses-
sion, a move in inspection was conducted and a docu-
ment was executed by the parties detailing various
‘‘ ‘luxury items’ ’’ on the premises and an associated
liquidated damages amount the parties agreed on if the
items were damaged. The lease agreement required an
initial payment of $27,060, consisting of the first and
last months’ rent totaling $13,000, a $500 pet deposit,
a $560 prepayment of the cost of alarm monitoring at
the property for one year, and a security deposit of
$13,000. On August 29, 2015, at the end of the defen-
dants’ tenancy, the plaintiff sent an accounting to the
defendants of the security deposit and the alleged dam-
ages to the property. The August 29, 2015 accounting
further indicated that the deposit was fully expended
and that there was allegedly more than $50,000 in dam-
ages to the luxury items previously identified in the
inspection document.
   The plaintiff commenced the present action on
December 7, 2015, alleging violations of the lease agree-
ment and negligence on the part of the defendants. The
defendants thereafter filed an answer and a special
defense in which they denied liability for the causes of
action set forth in the plaintiff’s complaint and alleged
that they had ‘‘returned the [property] in the same condi-
tion in which it was originally tendered, reasonable
wear and tear excepted.’’ The defendants also filed a
two count counterclaim in which they alleged violations
of the security deposit statute, General Statutes § 47a-
21,3 and the Connecticut Unfair Trade Practices Act
(CUTPA), General Statutes § 42-110a et seq.4 In his
reply, the plaintiff denied the substance of that counter-
claim.
  A trial was held on October 2, 2019, at which the
parties testified. The plaintiff also submitted into evi-
dence exhibits pertaining to the property. On November
25, 2019, the court issued a memorandum of decision
wherein it rendered judgment in favor of the plaintiff
and awarded $25,600.77 in damages, plus postjudgment
interest pursuant to General Statutes § 37-3a (a). The
court noted that ‘‘the parties agreed to the items that
were in the furnished home at the commencement of the
lease.’’ The court found ‘‘most of the plaintiff’s claims
of damages credible.’’ The court further found that the
plaintiff established to ‘‘its satisfaction $33,100.77 in
damages beyond normal wear and tear at the end of a
tenancy by a fair preponderance of the evidence . . . .’’
The court subtracted the security deposit balance of
$7500 from the total cost of the damages that it found
were the responsibility of the defendants.
  With respect to the defendants’ counterclaim, the
court found that the defendants had failed to prove
their claims at trial. Specifically, the court found, the
defendants had not demonstrated that the security
deposit they paid to the plaintiff exceeded the $13,000
security deposit requirement in the lease agreement.
The court ultimately concluded that it was undisputed
that the security deposit balance remaining as of
August, 2015, was $7500. This appeal followed.
                            I
   On appeal, the defendants challenge the propriety of
the damages awarded by the court. They claim that the
court erred in rendering judgment against the defen-
dants for damages to the premises without determining
the age and condition of the property at the commence-
ment of the tenancy and the relative wear and tear of
the items at the termination of the tenancy. They argue
that the court should have factored in the age and previ-
ous wear and tear of certain damaged items when calcu-
lating the damages award. We are not persuaded.
   We begin by setting forth the relevant applicable stan-
dard of review. ‘‘[O]ur appellate courts accord plenary
review to the court’s legal basis for its damages award.
. . . The court’s calculation under that legal basis is a
question of fact, which we review under the clearly
erroneous standard.’’ (Internal quotation marks omit-
ted.) Carroll v. Yankwitt, 203 Conn. App. 449, 465, 250
A.3d 696 (2021). ‘‘A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) Autry
v. Hosey, 200 Conn. App. 795, 799, 239 A.3d 381 (2020).
  In the present case, the court had ample evidence
before it that supported the court’s calculation of dam-
ages. At trial, the plaintiff testified that he surveyed
the property after the conclusion of the tenancy and
observed significant damage compared to what was
listed in the inspection report. In addition, the plaintiff
submitted into evidence photographs of damage to vari-
ous appliances and portions of the property, taken
shortly after the defendants vacated the premises. The
plaintiff also prepared a document that catalogued the
damaged items and fixtures in a comprehensive list,
which, along with the corresponding receipts for repairs
and replacement purchases, was entered into evidence.
On our review of the record, we agree with the trial
court that any preexisting wear and tear of individual
items or fixtures is insignificant given the scope of the
damage documented at the conclusion of the defen-
dants’ tenancy. Additionally, insofar as the defendants
take issue with the court’s inclusion of certain items
in its damages award that were not the subject of testi-
mony at trial, we agree with the plaintiff that the record
contains ample documentary evidence to support all
damages found by the court. It does not affect our
analysis of the court’s findings that the evidence con-
cerning these items was not testimonial in nature. In
light of the foregoing, we conclude that the court’s
damages award was proper.
                            II
   The defendants also challenge the court’s ruling on
their counterclaim. The defendants contend that the
court improperly rejected their claims that the plaintiff
(1) charged an excessive security deposit as a condition
of tenancy in violation of § 47a-21 (b) (1); (2) failed to
properly provide to the defendants a written accounting
of deductions that were made from the security deposit
as prescribed by § 47a-21 (d) (2); and (3) failed to store
the security deposit in a separate escrow account as
mandated by § 47a-21 (h).5 We disagree.
                            A
   First, we address the portion of the claim in which
the defendants argue that the court improperly rejected
their claim that the plaintiff charged an excessive secu-
rity deposit as a condition of tenancy in violation of
§ 47a-21 (b) (1). The defendants’ claim is factual in
nature, as it is focused on whether, in rejecting their
claim, the court’s finding with respect to the amount
of the security deposit was clearly erroneous.
   As a preliminary matter, we note that ‘‘[a] reviewing
authority may not substitute its findings for those of
the trier of the facts. . . . The factual findings of a
[trial court] on any issue are reversible only if they are
clearly erroneous. . . . [A reviewing court] cannot
retry the facts or pass upon the credibility of the wit-
nesses.’’ (Internal quotation marks omitted.) Fitzpa-
trick v. Scalzi, 72 Conn. App. 779, 781–82, 806 A.2d 593
(2002); see also Pedrini v. Kiltonic, 170 Conn. App.
343, 347, 154 A.3d 1037 (‘‘[i]t is the trier’s exclusive
province to weigh the conflicting evidence, determine
the credibility of witnesses and determine whether to
accept some, all or none of a witness’ testimony’’ (inter-
nal quotation marks omitted)), cert. denied, 325 Conn.
903, 155 A.3d 1270 (2017).
   As previously noted, in its memorandum of decision,
the court concluded that the defendants had not proven
the claims alleged in their counterclaim. With respect
to the actual amount of the security deposit at issue,
the court emphasized that ‘‘[i]t was never truly estab-
lished [at trial] how much the initial payment to the
plaintiff was. . . . No initial payment amount was ever
established and the court cannot determine what it
was.’’ Accordingly, the court found, ‘‘based upon the
lack of credible evidence otherwise,’’ that ‘‘the security
deposit was the $13,000 set forth in the lease.’’ The
lease agreement was appended to the plaintiff’s com-
plaint and was admitted into evidence as an exhibit at
trial. That agreement, which was signed by all parties,
states in relevant part: ‘‘The Tenant shall . . . pay the
Security Deposit . . . in advance and upon the signing
of this Lease in the amount of $13,000.00.’’ That evidence
substantiates the court’s factual finding as to the
amount of the security deposit. Moreover, the defen-
dants did not offer any documentary evidence at trial,
such as receipts or other banking records, of payments
made to the plaintiff in excess of that amount.6 We
therefore conclude that the court’s finding with respect
to the amount of the security deposit was not clearly
erroneous.
                            B
   Next, we address the portion of the claim in which
the defendants argue that the court improperly rejected
their claim that the plaintiff failed to properly provide
to the defendants a written accounting of deductions
that were made from the security deposit as prescribed
by § 47a-21 (d) (2). As this court has explained, ‘‘[§]
47a-21 (d) (2) imposes liability for twice the value of
any security deposit on a landlord who violates the
provisions of that subsection. The provisions of the
subsection are that within thirty days after termination
of a tenancy a landlord must deliver to the terminating
tenant either the full amount of the tenant’s security
deposit plus interest or a written notification advising
the tenant of the nature of any damages suffered by
[the] landlord by reason of [the] tenant’s failure to com-
ply with [the] tenant’s obligations. If the landlord
chooses to deliver the notification of damages, [she]
must deliver, within sixty days after termination of the
tenancy, a written statement itemizing the nature and
amount of the damages [she] sustained along with any
balance of the security deposit plus interest. . . . The
court, therefore, need only determine two factual ques-
tions to award twice the value of the security deposit
under the statute: (1) Was the security deposit returned
with interest, or a written notification of damages deliv-
ered, within thirty days of the tenant’s termination; and
(2) if a written notification of damages was delivered,
was the balance of the security deposit and a statement
of damages delivered within sixty days of the termina-
tion?’’ (Emphasis in original; internal quotation marks
omitted.) Pedrini v. Kiltonic, supra, 170 Conn. App.
349–50.
   The record before us reflects that the plaintiff pro-
vided the defendants with a comprehensive written
statement, including the balance of their security
deposit and summarizing the damages to the property
and the associated costs incurred. That accounting was
introduced into evidence at trial, as was evidence that
the plaintiff sent it to each defendant within thirty days
of the termination of their tenancy. Because the cost of
repairing and replacing the damaged items and fixtures
exceeded the remaining balance of the security deposit,
as documented in the written accounting that the plain-
tiff timely provided to the defendants, we agree with
the trial court that the remaining security deposit funds
were ‘‘properly applied to the damages caused by the
defendants.’’ The defendants, therefore, cannot prevail
on their claim that the court erred in not concluding
that the plaintiff failed to comply with § 47a-21 (d) (2).
                             C
   Third, we address the defendants’ claim that the court
improperly rejected their claim that the plaintiff failed
to store the security deposit in a separate escrow
account as mandated by § 47a-21 (h). We note that the
court made no explicit findings concerning the plain-
tiff’s use or nonuse of an escrow account in retaining
the security deposit. Although the defendants point to
the plaintiff’s testimony indicating that he did not put
the security deposit in an escrow account, the court
specifically found that the defendants did not establish
their claim by a fair preponderance of the evidence.
The court was free to assess the credibility and suffi-
ciency of that testimony and make its determination
accordingly. We, therefore, must defer to the court’s
factual findings as laid out in the memorandum of deci-
sion and decline to disturb its conclusion that the defen-
dants failed to establish that the plaintiff violated § 47a-
21 (h) by failing to retain the security deposit in an
escrow account.
   Even if we were to conclude that the court improperly
found that the plaintiff had not violated the statute by
retaining the security deposit in an escrow account, we
typically would consider which (if any) remedies were
available to the defendants under § 47a-21. The defen-
dants, however, did not request at trial any relief under
the applicable provision of § 47a-21 for violations of
§ 47a-21 (h).7 The extent to which the defendants
address the plaintiff’s alleged violation of § 47a-21 (h)
in their brief is limited to the foundation they lay for
their counterclaim under CUTPA. Our ability to grant
the defendants relief on this claim would thereby be
conditioned on whether the plaintiff’s failure to hold
the security deposit in an escrow account can be shown
to violate CUTPA.
   ‘‘In determining whether a tenant can prevail in her
claim for damages under CUTPA, the court must first
find that the landlord’s conduct at issue constitutes an
unfair or deceptive trade practice.’’ Pedrini v. Kiltonic,
supra, 170 Conn. App. 354. ‘‘It is well settled that
whether a defendant’s acts constitute . . . deceptive
or unfair trade practices under CUTPA, is a question
of fact for the trier, to which, on appellate review, we
accord our customary deference.’’ (Internal quotation
marks omitted.) Carroll v. Yankwitt, supra, 203 Conn.
App. 472.
   ‘‘[General Statutes §] 42-110b (a) provides that [n]o
person shall engage in unfair methods of competition
and unfair or deceptive acts or practices in the conduct
of any trade or commerce. It is well settled that in
determining whether a practice violates CUTPA we
have adopted the criteria set out in the cigarette rule
by the [F]ederal [T]rade [C]omission for determining
when a practice is unfair: (1) [W]hether the practice,
without necessarily having been previously considered
unlawful, offends public policy as it has been estab-
lished by statutes, the common law, or otherwise—in
other words, it is within at least the penumbra of some
[common-law], statutory, or other established concept
of unfairness; (2) whether it is immoral, unethical,
oppressive, or unscrupulous; (3) whether it causes sub-
stantial injury to consumers, [competitors or other busi-
nesspersons]. . . . All three criteria do not need to be
satisfied to support a finding of unfairness. A practice
may be unfair because of the degree to which it meets
one of the criteria or because to a lesser extent it meets
all three. . . . Thus a violation of CUTPA may be estab-
lished by showing either an actual deceptive practice
. . . or a practice amounting to a violation of public
policy. . . . In order to enforce this prohibition,
CUTPA provides a private cause of action to [a]ny per-
son who suffers any ascertainable loss of money or
property, real or personal, as a result of the use or
employment of a [prohibited] method, act or practice
. . . .’’ (Internal quotation marks omitted.) Herron v.
Daniels, 208 Conn. App. 75, 94–95, 264 A.3d 184 (2021).
   The defendants appear to argue that the plaintiff’s
alleged violations of the security deposit statute amount
to per se violations of CUTPA. Aside from reciting the
legal standard for a CUTPA claim, the defendants cite
no case law in support of the proposition that the plain-
tiff’s actions rose to the level of a violation of CUTPA.
Indeed, such an approach would not be consonant with
the long-standing principle that our analysis of CUTPA
claims depends on the particular facts of the case before
us; see id., 96; see also Pedrini v. Kiltonic, supra, 170
Conn. App. 353 (alleged violation of other provision of
§ 47a-21 was insufficient to establish violation of
CUTPA on its face); a principle no less applicable to
CUTPA claims predicated on an alleged violation of
§ 47a-21 (h) than it is to CUTPA claims predicated on
any other alleged impropriety. See Tarka v. Filipovic,
45 Conn. App. 46, 55–56, 694 A.2d 824 (landlords’ viola-
tion of § 47a-21 (h) was owed to ‘‘ignorance of their
obligations’’ and thereby did not violate CUTPA), cert.
denied, 242 Conn. 903, 697 A.2d 363 (1997); cf. Herron
v. Daniels, supra, 208 Conn. App. 98–99 (declining to
extend holding in Tarka in light of ‘‘markedly different’’
factual findings with respect to landlord’s experience
dealing with rental property and ‘‘continued’’ § 47a-21
violations ‘‘with respect to other tenants . . . up to and
through the trial’’). In the absence of any findings that
the plaintiff violated § 47a-21, beyond failing to hold
one tenant’s security deposit in an escrow account, we
cannot conclude that the plaintiff’s alleged conduct,
even if found by the court, was sufficiently unfair or
deceptive to constitute a CUTPA violation.
   Additionally, even if the plaintiff’s failure to hold the
security deposit in an escrow account did amount to a
violation of CUTPA, that alone would not entitle the
defendants to damages under CUTPA. See Scrivani v.
Vallombroso, 99 Conn. App. 645, 651–52, 916 A.2d 827
(‘‘Our courts have interpreted [General Statutes] § 42-
110g (a) to allow recovery only when the party seeking
to recover damages meets the following two require-
ments: ‘First, he must establish that the conduct at issue
constitutes an unfair or deceptive trade practice. . . .
Second, he must present evidence providing the court
with a basis for a reasonable estimate of the damages
suffered.’ . . . ‘Thus, in order to prevail in a CUTPA
action, a plaintiff must establish both that the defendant
has engaged in a prohibited act and that, ‘‘as a result
of’’ this act, the plaintiff suffered an injury. The language
‘‘as a result of’’ requires a showing that the prohibited
act was the proximate cause of a harm to the plaintiff.’ ’’
(Citations omitted; emphasis in original.)), cert. denied,
282 Conn. 904, 920 A.2d 309 (2007). In Herron, this
court further expanded on the requirement set forth in
§ 42-110g (a) as follows: ‘‘The ascertainable loss require-
ment [of § 42-110g] is a threshold barrier which limits
the class of persons who may bring a CUTPA action
seeking either actual damages or equitable relief. . . .
Thus, to be entitled to any relief under CUTPA, a plain-
tiff must first prove that he has suffered an ascertainable
loss due to a CUTPA violation. . . . [F]or purposes of
§ 42-110g, an ascertainable loss is a deprivation, detri-
ment [or] injury that is capable of being discovered,
observed or established. . . . [A] loss is ascertainable
if it is measurable even though the precise amount of
the loss is not known. . . . Under CUTPA, there is no
need to allege or prove the amount of the actual loss.
. . . Of course, a plaintiff still must marshal some evi-
dence of ascertainable loss in support of her CUTPA
allegations, and a failure to do so is indeed fatal to a
CUTPA claim . . . .’’ (Internal quotation marks omit-
ted.) Herron v. Daniels, supra, 208 Conn. App. 100.
   The record before us reflects that the defendants
have failed to put forth any evidence of an ascertainable
loss stemming from the plaintiff’s handling of their secu-
rity deposit. The defendants made no showing that the
plaintiff misappropriated or otherwise improperly took
money out of the initial security deposit. In light of this,
as well as the conflicting information regarding the
amount of the security deposit at issue, we conclude
that the defendants’ failure to meet the standard set
forth in § 42-110g (a) would bar them from recovery
even if the court had found that the plaintiff violated
CUTPA.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The record indicates that, following the commencement of this action,
Jo-Ellen Kurtz legally changed her name to Jo-Ellen Levy. In addition, we
note that Janice Levy was named as a defendant by virtue of her status as
the guarantor of the other defendants’ obligations under the lease agreement
between them and the plaintiff. It is undisputed that Janice Levy never
resided at the property in question.
   2
     The plaintiff testified at trial that, following the commencement of this
action, he legally changed his name to Terrance Mills.
   3
     General Statutes § 47a-21 provides in relevant part: ‘‘In the case of a
tenant under sixty-two years of age, a landlord shall not demand a security
deposit in an amount that exceeds two months’ rent.
                                        ***
   ‘‘Upon termination of a tenancy, any tenant may notify the landlord in
writing of such tenant’s forwarding address. Not later than thirty days after
termination of a tenancy or fifteen days after receiving written notification
of such tenant’s forwarding address, whichever is later, each landlord other
than a rent receiver shall deliver to the tenant or former tenant at such
forwarding address either (A) the full amount of the security deposit paid
by such tenant plus accrued interest, or (B) the balance of such security
deposit and accrued interest after deduction for any damages suffered by
such landlord by reason of such tenant’s failure to comply with such tenant’s
obligations, together with a written statement itemizing the nature and
amount of such damages. Any landlord who violates any provision of this
subsection shall be liable for twice the amount of any security deposit paid
by such tenant, except that, if the only violation is the failure to deliver the
accrued interest, such landlord shall be liable for ten dollars or twice the
amount of the accrued interest, whichever is greater.
                                        ***
   ‘‘Each landlord shall immediately deposit the entire amount of any security
deposit received by such landlord from each tenant into one or more escrow
accounts established or maintained in a financial institution for the benefit
of each tenant. Each landlord shall maintain each such account as escrow
agent and shall not withdraw funds from such account except as provided
in [§ 47a-21 (h) (2)]. . . . The escrow agent may withdraw funds from an
escrow account to . . . retain all or any part of a security deposit and
accrued interest after termination of tenancy equal to the damages suffered
by the landlord by reason of the tenant’s failure to comply with such tenant’s
obligations . . . .
                                        ***
   ‘‘[E]ach landlord other than a landlord of a residential unit in any building
owned or controlled by any educational institution and used by such institu-
tion for the purpose of housing students of such institution and their families,
and each landlord or owner of a mobile manufactured home or of a mobile
manufactured home space or lot or park . . . shall pay interest on each
security deposit received by such landlord . . . .’’
   4
     General Statutes § 42-110b provides: ‘‘(a) No person shall engage in unfair
methods of competition and unfair or deceptive acts or practices in the
conduct of any trade or commerce.
   ‘‘(b) It is the intent of the legislature that in construing subsection (a) of
this section, the commissioner and the courts of this state shall be guided
by interpretations given by the Federal Trade Commission and the federal
courts to Section 5(a)(1) of the Federal Trade Commission Act (15 USC
45(a)(1)), as from time to time amended.
   ‘‘(c) The commissioner may, in accordance with chapter 54, establish by
regulation acts, practices or methods which shall be deemed to be unfair
or deceptive in violation of subsection (a) of this section. Such regulations
shall not be inconsistent with the rules, regulations and decisions of the
federal trade commission and the federal courts in interpreting the provi-
sions of the Federal Trade Commission Act.
   ‘‘(d) It is the intention of the legislature that this chapter be remedial and
be so construed.’’
   General Statutes § 42-110g (a) provides: ‘‘Any person who suffers any
ascertainable loss of money or property, real or personal, as a result of the
use or employment of a method, act or practice prohibited by section 42-
110b, may bring an action in the judicial district in which the plaintiff or
defendant resides or has his principal place of business or is doing business,
to recover actual damages. Proof of public interest or public injury shall
not be required in any action brought under this section. The court may, in
its discretion, award punitive damages and may provide such equitable relief
as it deems necessary or proper.’’
   5
     The defendants also claim that the plaintiff failed to provide the defen-
dants with the interest accrued on their security deposit under § 47a-21 (i).
Although the trial court did not expressly address this contention in its
memorandum of decision, the court did state generally that the defendants
had not proven their claims. Moreover, the court was not bound to credit
testimony adduced by the defendants in support of their contention concern-
ing the accrual of interest on the security deposit. See, e.g., Benjamin v.
Island Management, LLC,              Conn.     ,     ,     A.3d     (2021) (‘‘[t]he
trial court is not required to credit a witness’ testimony’’). Consequently,
the defendants are not entitled to prevail on this claim.
   6
     We note that the defendants do not contend that the $13,000 security
deposit set forth in the lease was in some way improper under § 47a-21.
   7
     At trial, the defendants requested in relevant part: ‘‘Twice the value of
their deposit plus accumulated interest in accordance with the provisions
of . . . § 47a-21.’’ This refers to the remedy set forth in § 47a-21 (d) (2) (B).
As discussed in part II B of this opinion, however, this remedy is available
only for violations of § 47a-21 (d). See Pedrini v. Kiltonic, supra, 170 Conn.
App. 349. Although § 47a-21 (k) (2) does set forth penalties for violations
of § 47a-21 (h), the defendants do not reference this subsection of the statute
at any point in their counterclaim.